DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04 August 2922 has been entered. Claims 1-25 remain pending in the application. Applicant’s amendments to the Claims in regards to claims 10 and 11 have corrected the 35 U.S.C. 112(b) indefiniteness noted in Non-Final Office Action mailed 04 May 2022 and as such, the rejection is withdrawn.

	Response to Arguments
Applicant's arguments filed 04 August 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 11 “However, Takaoka' s description of a generic read request including an LBA does not teach or suggest "a read command that includes a logical address of the volatile memory device that is associated with a logical block address (LBA) of data stored in the non-volatile memory device," recited in amended independent claim 1”, examiner respectfully disagrees and notes the following:
	In [0177], Takaoka teaches that the read request includes an identifier that is used to find the volatile address and the non-volatile LBA utilizing a reference table noted in [0178]. Thus the identifier acts as a logical address that is used to as a reference to find the LBA of the non-volatile device.  
		
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 12, 15, 17, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka et al (US 2020/0159454A1) hereinafter referred to as Takaoka in view of Naganuma et al (US 2013/0091304 A1) hereinafter referred to as Naganuma.

	Regarding claim 1, Takaoka teaches An apparatus, comprising:
a host system coupled with a non-volatile memory device and a volatile memory device (Takaoka Fig. 1 computing machine 4 (host), storage system 1 with storage mediums 22 (non-volatile) and controllers 21 with cache memory (volatile); [0035] "The storage medium includes a nonvolatile memory such as a hard disk drive, a flash memory such as a Solid State Disk, a phase memory, and an optical drive"; [0057] "write data is stored on a cache, not depicted, of the controller 21c"); and
 a controller coupled with the host system (Takaoka Fig. 1 controllers 21) and operable to cause the apparatus to: 
 	transmit, to the volatile memory device, a read command that includes a logical address of the volatile memory device that is associated with a logical block address (LBA) of data stored in the non-volatile memory device (Takaoka [0177] In Step 561 of FIG. 15A, the read logic 211 receives the read request from the computing machine 4. This read request contains an identifier that indicates the volume in which data to be read is stored and an LBA and a length of the data to be read"; [0178] "In Step 562, the read logic 211 refers to the reference management table 218 in respect to the data unit to be read and acquires information about the compressed data cache space or cache space in the column 2185 and the storage destination address in the column 2186"; a data unit has corresponding volatile storage location and non-volatile LBA. The identifier, sent by the host, used by the controller to identify the volatile location and the non-volatile LBA can be thought of as a logical address); 
 	and receive, a compressed copy of the data stored at the logical address of the volatile memory device (Takaoka [0183] "In Step 568, the read logic 211 expands or decompresses the compressed data acquired in Step 567 or 569. The read logic 211 sends this expanded data to the computing machine 4 in Step 564 described above as the response"), however Takaoka teaches sending uncompressed data to the host, and thus does not explicitly teach that the compressed data is received at the host system from the volatile memory device.
Naganuma teaches at the host system from the volatile memory device (Naganuma [0079] "Further, when a code of the fifth bit of the mode setting data is "1," it means that the I/O device 120 does not execute the data decompression process at the time of data reading"; the system is able to control which portion of the system performs decompression. In this instance, decompression is done by the host).
As Takaoka and Naganuma are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Takaoka with the compression function of Naganuma. One of ordinary skill in the art would have been motivated to make this modification because transmitting compressed data between host and storage reduces the amount of data being transferred, improving speed and efficiency of the transmission as noted by Naganuma in [0017]. As the modification is to selectively take an action already performed by Takaoka (selectively decompress or not decompress), a person having ordinary skill in the art before the effective filing date of the invention would have a reasonable chance of success implementing the modification.

Independent claims 17 and 22 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Non-transitory computer-readable medium and Method claims. Therefore, claims 17 and 22 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 2, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: decompress the compressed copy of the data stored in the volatile memory device based at least in part on receiving the compressed copy of the data stored in the volatile memory device (Takaoka [0183] "In Step 568, the read logic 211 expands or decompresses the compressed data acquired in Step 567 or 569. The read logic 211 sends this expanded data to the computing machine 4 in Step 564 described above as the response").

Regarding claim 3, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: identify that the compressed copy of the data is stored in the volatile memory device, wherein transmitting the read command to the volatile memory device is based at least in part on identifying that the compressed copy of the data is stored in the volatile memory device (Takaoka [0073] "The compressed data cache spaces 271 denoted by reference characters 271a to 271f are virtual address spaces for managing a storage position of each compressed data 2500. The storage system 1 manages the association of an address in each compressed data cache space 271 with an LBA in the corresponding volume 27 and an address in the corresponding cache space 270 by means of the reference management table 218"; the system tracks the location of data, including data located in the compressed cache space).

Dependent claims 18 and 23 have substantially the same scope and limitations as claim 3 as they are respectively the corresponding Non-transitory computer-readable medium and Method claims. Therefore, claims 18 and 23 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 9, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: update a score associated with the data based at least in part on receiving the read command (Takaoka [0168] "The deduplication logic 215 may make determination on the basis of an access frequency of the data unit corresponding to the duplicated compressed data besides this threshold. In other words, in a case of a high access frequency, the deduplication logic 215 determines that the other-system input/output highly likely takes place and stores the same data in the own-system storage module";).

Regarding claim 10, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: allocate a portion of the volatile memory device to store compressed copies of data stored in the non-volatile memory device, the portion of the volatile memory device configured to provide lower-latency access to the compressed copies of data relative to accessing information in the non-volatile memory device, wherein receiving the compressed copy of the data stored in the volatile memory device is based at least in part on allocating the portion (Takaoka [0073] "The compressed data cache spaces 271"; cache is low latency memory with respect to non-volatile storage, and in this instance contains portions specifically allocated to storing compressed data).

	Regarding claim 12, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: identify that a compressed copy of second data stored in the non-volatile memory device is not stored in the volatile memory device (Takaoka [0168] "The deduplication logic 215 may make determination on the basis of an access frequency of the data unit corresponding to the duplicated compressed data besides this threshold. In other words, in a case of a high access frequency, the deduplication logic 215 determines that the other-system input/output highly likely takes place and stores the same data in the own-system storage module";); transmit, to the non-volatile memory device, a second read command that includes a second logical address that is associated with a second LBA of the second data (Takaoka [0168] "The deduplication logic 215 may make determination on the basis of an access frequency of the data unit corresponding to the duplicated compressed data besides this threshold. In other words, in a case of a high access frequency, the deduplication logic 215 determines that the other-system input/output highly likely takes place and stores the same data in the own-system storage module"; [0073] "The compressed data cache spaces 271 denoted by reference characters 271a to 271f are virtual address spaces for managing a storage position of each compressed data 2500. The storage system 1 manages the association of an address in each compressed data cache space 271 with an LBA in the corresponding volume 27 and an address in the corresponding cache space 270 by means of the reference management table 218"; the system tracks the location of data using a logical block address (LBA). When the logic determines to copy the data from the other storage to local storage, the request would include an LBA and requires a read action on the other non-volatile storage device); and receive the second data from the non-volatile memory device based at least in part on transmitting the second read command to the non-volatile memory device (Takaoka [0168] "The deduplication logic 215 may make determination on the basis of an access frequency of the data unit corresponding to the duplicated compressed data besides this threshold. In other words, in a case of a high access frequency, the deduplication logic 215 determines that the other-system input/output highly likely takes place and stores the same data in the own-system storage module"; data is transferred and received upon request).

Regarding claim 15, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the volatile memory device comprises: a first portion of random access memory cells configured to store uncompressed data of any data type; a second portion of random access memory cells configured to store compressed data of a first type of data; and a third portion of random access memory cells configured to store compressed copies of host data stored by the non-volatile memory device, wherein the compressed copy of the data is stored in the third portion (Takaoka [0071] "As depicted in FIG. 5, cache spaces 270 denoted by reference characters 270a to 270f and compressed data cache spaces 271 denoted by reference characters 271a to 271f are associated with the volumes 27a to 27f"; [0057] "write data is stored on a cache, not depicted, of the controller 21c"; the system can have a plurality of cache partitions to store both compressed and uncompressed data, including a first, second, and third portions. Cache is implemented in either static random access memory (SRAM) or dynamic random access memory (DRAM)).

Claims 4-7, 13, 14, 16, 19-21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takaoka and Naganuma as applied to claims 1, 17, and 22 above, and further in view of Shetty et al (US 2017/0060764A1) hereinafter referred to as Shetty.

Regarding claim 4, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, however, while Takaoka teaches monitoring access frequency of data and storing compressed data into cache in [0073], Takaoka does not explicitly teach a method for determining what data to cache, specifically wherein the controller is further configured to cause the apparatus to: assign a score to the data based at least in part on an access frequency parameter associated with the data; and store the compressed copy of the data in the volatile memory device based at least in part on the score satisfying a threshold score, wherein receiving the compressed copy of the data stored in the volatile memory device is based at least in part on storing the compressed copy of the data.
Shetty teaches wherein the controller is further configured to cause the apparatus to: assign a score to the data based at least in part on an access frequency parameter associated with the data (Shetty [0032] "In some embodiments, a heat map is maintained for blocks of data stored in the cache memory. The heat memory keeps track of the “temperature” of each of the blocks, where the temperature measures how frequently the block is being accessed"; the temperature in the heat map is a score based on access frequency); and store the compressed copy of the data in the volatile memory device based at least in part on the score satisfying a threshold score, wherein receiving the compressed copy of the data stored in the volatile memory device is based at least in part on storing the compressed copy of the data (Shetty [0030] "Active blocks are copied forward during garbage collection if their temperature is above the threshold temperature"; [0032] "rewriting blocks into cache is referred to herein as copying forward these blocks").
As the combination of Takaoka with Naganuma and Shetty are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Takaoka and Naganuma with the heat map cache control of Shetty. One of ordinary skill in the art would have been motivated to make this modification because as noted by Shetty in [0030] “Copying forward the active blocks, while discarding the inactive blocks, improves cache utilization and performance”.

Dependent claims 19 and 24 have substantially the same scope and limitations as claim 4 as they are respectively the corresponding Non-transitory computer-readable medium and Method claims. Therefore, claims 19 and 24 are rejected under 35 U.S.C. 103 for at least the same reasons as above.
	
Regarding claim 5, the combination of Takaoka, Naganuma, and Shetty teaches The apparatus of claim 4, wherein the controller is further configured to cause the apparatus to: retrieve the data from the non-volatile memory device based at least in part on the score exceeding the threshold score (Shetty [0030] "Active blocks are copied forward during garbage collection if their temperature is above the threshold temperature";); and compress the data to generate the compressed copy of the data based at least in part on retrieving the data, wherein storing the compressed copy of the data is based at least in part on compressing the data (Takaoka [0172] "In Step 542, in a case of determining not to execute the deduplication, the deduplication logic 215 stores data in the redundant group 25 in the own-system storage module 2. In this case, the deduplication logic 215 performs processes “compression and storage” in Step 535 and “fingerprint table (FPT) update” in Step 536").

Dependent claims 20 and 25 have substantially the same scope and limitations as claim 5 as they are respectively the corresponding Non-transitory computer-readable medium and Method claims. Therefore, claims 20 and 25 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 6, the combination of Takaoka, Naganuma, and Shetty teaches The apparatus of claim 4, wherein the access frequency parameter comprises an indication of a likelihood that the data is accessed, a frequency that the data is accessed, or a combination thereof (Shetty [0032] "In some embodiments, a heat map is maintained for blocks of data stored in the cache memory. The heat memory keeps track of the “temperature” of each of the blocks, where the temperature measures how frequently the block is being accessed").

Dependent claim 21 has substantially the same scope and limitations as claim 6 as it is the corresponding Non-transitory computer-readable medium claim. Therefore, claim 21 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 7, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, however, the combination of Takaoka and Naganuma does not explicitly teach wherein the controller is further configured to cause the apparatus to: identify a score associated with the data stored in the non-volatile memory device based at least in part on an access frequency parameter associated with the data; and delete the compressed copy of the data stored in the volatile memory device based at least part on the score being less than a threshold score.
Shetty teaches wherein the controller is further configured to cause the apparatus to: identify a score associated with the data stored in the non-volatile memory device based at least in part on an access frequency parameter associated with the data (Shetty [0032] "In some embodiments, a heat map is maintained for blocks of data stored in the cache memory. The heat memory keeps track of the “temperature” of each of the blocks, where the temperature measures how frequently the block is being accessed"; the temperature in the heat map is a score based on access frequency);
and delete the compressed copy of the data stored in the volatile memory device based at least part on the score being less than a threshold score (Shetty [0032] "Based on the temperature, a group of blocks, referred to herein as a segment, is evicted from the flash cache"; as noted in [0053] of the supplied disclosure, flushing (evicting) data from the cache is deletion of the data from the cache).
.As the combination of Takaoka with Naganuma and Shetty are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Takaoka and Naganuma with the heat map cache control of Shetty. One of ordinary skill in the art would have been motivated to make this modification because as noted by Shetty in [0030] “Copying forward the active blocks, while discarding the inactive blocks, improves cache utilization and performance”.

Regarding claim 13, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, however, the combination of Takaoka and Naganuma does not explicitly teach wherein the controller is further configured to cause the apparatus to: evict the compressed copy of the data from the volatile memory device based at least in part on a score associated with the data stored in the non-volatile memory device being less than a threshold score; and store the compressed copy of the data in the non-volatile memory device based at least in part on evicting the compressed copy of the data from the volatile memory device.
Shetty teaches wherein the controller is further configured to cause the apparatus to: evict the compressed copy of the data from the volatile memory device based at least in part on a score associated with the data stored in the non-volatile memory device being less than a threshold score (Shetty [0032] "In some embodiments, a heat map is maintained for blocks of data stored in the cache memory. The heat memory keeps track of the “temperature” of each of the blocks, where the temperature measures how frequently the block is being accessed"; the temperature in the heat map is a score based on access frequency. The system flushes any data (compress or not compressed) when the temperature falls below a threshold); and store the compressed copy of the data in the non-volatile memory device based at least in part on evicting the compressed copy of the data from the volatile memory device (Shetty [0032] "Based on the temperature, a group of blocks, referred to herein as a segment, is evicted from the flash cache"; evicting data places it out of the cache and into a lower tier storage. In this instance, non-volatile memory).
.As the combination of Takaoka with Naganuma and Shetty are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Takaoka and Naganuma with the heat map cache control of Shetty. One of ordinary skill in the art would have been motivated to make this modification because as noted by Shetty in [0030] “Copying forward the active blocks, while discarding the inactive blocks, improves cache utilization and performance”.

Regarding claim 14, the combination of Takaoka, Naganuma, and Shetty teaches The apparatus of claim 13, wherein the controller is further configured to cause the apparatus to: identify that the compressed copy of the data is not stored in the volatile memory device based at least in part on evicting the compressed copy of the data from the volatile memory device (Shetty [0032] "Based on the temperature, a group of blocks, referred to herein as a segment, is evicted from the flash cache"; [0030] "Active blocks are copied forward during garbage collection if their temperature is above the threshold temperature"; the system will promote any data, including previously flushed data);
transmit, to the non-volatile memory device, a second read command that includes the logical address that is associated with the LBA of the data stored in the non- volatile memory device (Takaoka [0168] "The deduplication logic 215 may make determination on the basis of an access frequency of the data unit corresponding to the duplicated compressed data besides this threshold. In other words, in a case of a high access frequency, the deduplication logic 215 determines that the other-system input/output highly likely takes place and stores the same data in the own-system storage module"; [0073] "The compressed data cache spaces 271 denoted by reference characters 271a to 271f are virtual address spaces for managing a storage position of each compressed data 2500. The storage system 1 manages the association of an address in each compressed data cache space 271 with an LBA in the corresponding volume 27 and an address in the corresponding cache space 270 by means of the reference management table 218"; the system tracks the location of data using an LBA. When the logic determines to copy the data from the storage to cache, the request would include an LBA and requires a read action on the non-volatile storage device);
and receive the compressed copy of the data stored in the non-volatile memory device based at least in part on storing the compressed copy of the data in the non-volatile memory device (Shetty [0030] "Active blocks are copied forward during garbage collection if their temperature is above the threshold temperature";).

Claim 16 is/are rejected under 35 U.S.C. 103 as being obvious over the combination of Takaoka and Naganuma.

Regarding claim 16, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the non-volatile memory device comprises memory cells, and the volatile memory device comprises random access memory cells (Takaoka [0035] “In addition, each storage module 2 has a plurality of storage mediums 22. The storage medium includes a nonvolatile memory such as a hard disk drive, a flash memory such as a Solid State Disk, a phase memory, and an optical drive"; [0057] "write data is stored on a cache, not depicted, of the controller 21c"; cache is implemented in either static random access memory (SRAM) or dynamic random access memory (DRAM)), however, the combination of Takaoka and Naganuma does not explicitly teach not-and (NAND) memory cells.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of the combination of Takaoka and Naganuma to utilize not-and (NAND) memory cells. The system of Takaoka and teaches using Solid State FLASH memory. Solid State FLASH memory is either not-and (NAND) or not-or (NOR). Thus it would be obvious to try implementing the FLASH storage of Takaoka using NAND memory as there is very finite set of options. As the modification is merely using one of only two options, a person of ordinary skill in the art before the effective filing date of the invention would have a reasonable chance of success.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takaoka and Naganuma as applied to claim 1 above, and further in view of Franaszek et al (US 7,024,512 B1) hereinafter referred to as Franaszek.

Regarding claim 8, the combination of Takaoka and Naganuma teaches The apparatus of claim 1, wherein the controller is further configured to cause the apparatus to: transmit, from the host system, a write command that includes a second LBA to store second data in the non-volatile memory device (Takaoka [0130] "In Step 501 of FIG. 13A, the write logic 212 receives a write request and data from the computing machine 4";); and store a compressed copy of the second data in the volatile memory device at least a portion of the compressed copy of the data with at least a portion of the compressed copy of the second data based at least in part on transmitting the write command (Takaoka [0131] "In Step 502, the write logic 212 stores the data received from the computing machine 4 in the cache memory or part of the memory 210"; [0135] "In Step 506, the write logic 212 compresses the data determined to be incapable of being deduplicated and stores the data in the redundant group 25"; [0140] "In Step 512, the write logic 212 determines an area or address and length in the compressed data cache space 271 for storing the compressed data"), however, the combination of Takaoka and Naganuma does not explicitly teach by overwriting.
Franaszek teaches by overwriting (Franaszek Col. 7 Lines 9-16, "FIG. 2b depicts one example of a thresholding policy used by the free-space space manager 130 in a system without a Reclaim list. As depicted, the free-space manager 130 can be in one of four states: 1) Normal, in which requests for new pages are granted and no page-out activity is taking place. 2) Page-out, in which requests for new pages are granted and page-out activity is taking place; the system of Franaszek will flush data to disk (page out) and then reallocate that space to new requests, overwriting the flushed data that no longer needs to reside in cache).
As Takaoka with Naganuma and Franaszek are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Takaoka and Naganuma with the overwrite of Franaszek. One of ordinary skill in the art would have been motivated to make this modification because while Takaoka and Naganuma teaches storing compressed data in the cache, Takaoka and Naganuma does not explicitly teach overwriting existing data in the cache when doing so. However, it would be obvious to a person of ordinary skill in the art to modify the cache of Takaoka and Naganuma to overwrite existing data when full using the process in Franaszek. Once the cache becomes full, there are few options for the system: overwrite data, delete data, allocate more storage. Therefore, as there is a limited choice between three options, it would be obvious to a person of ordinary skill in the art for the cache of Takaoka and Naganuma to overwrite existing data when full to ensure data isn’t lost. As this is a well-known operation in the art, a person of ordinary skill in the art would have a reasonable chance of success.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takaoka and Naganuma as applied to claim 10 above, and further in view of Ergan et al (US 8,516,005 B2) hereinafter referred to as Ergan.

Regarding claim 11, the combination of Takaoka and Naganuma teaches The apparatus of claim 10, however, the combination of Takaoka and Naganuma does not explicitly teach wherein the controller is further configured to cause the apparatus to: determine that a threshold amount of memory of a second portion of the volatile memory device used to store uncompressed data is used; and reallocate at least a part of the portion of the volatile memory device to the second portion based at least in part on determining that the threshold amount of memory is used.
Ergan teaches wherein the controller is further configured to cause the apparatus to: determine that a threshold amount of memory of a second portion of the volatile memory device used to store uncompressed data is used (Ergan Col. 11 Lines 48-50, "Initially, the storage resource pressure in the system is analyzed (act 502), and a determination is made as to whether the resource pressure exceeds a threshold (act 504)"; the system checks to see if the amount of free space not allocated to the compressed section (second portion) is within an acceptable threshold); and reallocate at least a part of the portion of the volatile memory device to the second portion based at least in part on determining that the threshold amount of memory is used (Ergan Col. 11 Lines 56-58, "However, if the resource pressure does exceed the threshold, then data units are released from the compressed portion (act 506)"; Col. 12 Lines 1-9, "One or more regions of the compressed portion are then returned to the resource manager (act 508). The data units from any of these regions that are returned to the resource manager were released in act 506. A region can be returned to the resource manager in a variety of manners. Such as storage manager 104 sending a notification to the resource manager that the region is no longer being used, and in response resource manager deallocating the portion of the storage resource that included that region from storage manager 104").
As Takaoka with Naganuma and Ergan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Takaoka and Naganuma with the reallocation of Ergan. One of ordinary skill in the art would have been motivated to make this modification because while Takaoka and Naganuma teaches maintaining a compressed portion of the cache and an uncompressed portion of the cache, Takaoka and Naganuma does not explicitly teach reallocation of the cache when one portion runs out of free space. However, it would be obvious to a person of ordinary skill in the art to modify the cache of Takaoka and Naganuma to reallocate cache storage when full using the process in Ergan. Once the cache becomes full, there are few options for the system: overwrite data, delete data, allocate more storage. Therefore, as there is a limited choice between three options, it would be obvious to a person of ordinary skill in the art for the cache of Takaoka and Naganuma to allocate more storage when full to ensure data isn’t lost. As this is a well-known operation in the art, a person of ordinary skill in the art would have a reasonable chance of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132